               Case 2:20-cr-00105-KJM Document 65 Filed 10/26/20 Page 1 of 3


 1 M. JARED FAVERO #270426
   Law Office of Jared Favero
 2 2233 Park Towne Circle
   Sacramento, CA 95825
 3 Telephone: (916) 709-1408
   Facsimile: (916) 488-6756
 4 Email: faverolaw@gmail.com

 5 Attorney for Defendant
   DESTENY SALAZAR
 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11

12

13
     UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00105 KJM
14
                                  Plaintiff,             [PROPOSED] ORDER TO MODIFY SPECIAL
15
                                                         CONDITIONS OF RELEASE
16                          v.

17   DESTENY ESTRELLA LEILANI SALAZAR                    Judge: Hon. ALLSION CLAIRE

18                                Defendant.
19

20

21          IT IS HEREBY REQUESTED by defendant, through her attorney, that release conditions
22 imposed on Ms. Salazar on September 23, 2020 (Dkt. 61), may be modified, and the government has

23
     indicated it will not oppose the following modification as to curfew:
24
     Current Condition (to be striken):
25
     12. HOME DETENTION: You must remain inside your residence at all times except for employment;
26

27 education; religious services; medical, substance abuse, or mental health treatment; attorney visits; court

28 appearances; court ordered obligations; or other essential activities pre-approved by the pretrial services

                                                         1
               Case 2:20-cr-00105-KJM Document 65 Filed 10/26/20 Page 2 of 3

     officer. Essential activities include haircuts, DMV appointments, banking needs, or other activities that
1

2 cannot be completed by another person on your behalf.

3 New Condition (to be added):

4 12. CURFEW: You must remain insider your residence every day from 8:00 p.m. to 6:00 a.m., or as

5
     adjusted by the pretrial services officer for medical, religious services, employment or court-ordered
6
     obligations.
7

8
     DATED: October 23, 2020                                      /s/ M. Jared Favero
9

10                                                                M. JARED FAVERO

11                                                                Attorney at Law
12                                                                Attorney for Desteny Salazar
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         2
               Case 2:20-cr-00105-KJM Document 65 Filed 10/26/20 Page 3 of 3


 1

 2

 3

 4

 5

 6
                                                     ORDER
 7
            The previous item 12 is stricken and the following release condition is added:
 8
            12. CURFEW: You must remain insider your residence every day from 8:00 p.m. to 6:00 a.m., or
 9

10 as adjusted by the pretrial services officer for medical, religious services, employment or court-ordered

11 obligations.

12

13
     All other conditions shall remain in force.
14

15
     DATED: October 26, 2020
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        3
